DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed August 22, 2019. Claims 2-21 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a first path from a first node to a final node, wherein the first path includes a second node between the first node and the final node; determining a first travel time, wherein the first travel time corresponds to an 
The limitations of claim 1 of determining a first path from a first node to a final node, wherein the first path includes a second node between the first node and the final node; determining a first travel time, wherein the first travel time corresponds to an amount of time required to traverse the first path in a vehicle; comparing the first travel time and the threshold time; in response to determining that the threshold time exceeds the first travel time, determining a second path from a first node to a final node, wherein the second path includes a third node between the first node and the final node; determining a second travel time, wherein the second travel time corresponds to an amount of time required to traverse the second path in the vehicle; comparing the second travel time and the threshold time; and in response to determining that the second time equals or exceeds the threshold time, generating navigation instructions for the vehicle, wherein the navigation instructions are based on the second path, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “determining a first path from a first node to a final node” 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 3-11 are also rejected for their dependency upon claim 2. Further, claims 12-21 are also rejected because they amount no more than the same mere instructions of the method 2 in a system which does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-21 are rejected under 35 U.S.C 103 as being unpatentable over Cudak et al, US 2015/0276412, in view of Tuukkanen et al. US 2013/0253833, hereinafter referred to as Cudak and Tuukkanen, respectively.

Regarding claim 2, Cudak discloses a method for calculating a route (See at least ¶ 4, “performing GPS routing to determine a first route so that a first arrival time corresponding to the first route will be substantially the same as the desired arrival time. At least the performance of GPS routing is performed by a computer”), the method comprising: 
determining a first path from a first node to a final node, wherein the first path includes a second node between the first node and the final node (See at least ¶ 41, “possibly reroute to multiple destinations based on when tasks for the individual passengers will be done and when they need to arrive”), (The examiner note that a node is equivalent to a destination on a trip. A trip can have multiple destinations); 
(See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
storing the first travel time in memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
receiving a user request to consume a media asset (See at least fig 2, ¶ 40, “driver begins playing or listening to media or joins a conference call”); 
determining a threshold time, wherein the threshold time corresponds to an amount of time required to consume the media asset in its entirety (See at least fig 2, ¶ 40, “system compares the remaining time expected for the trip and the expected completion time for the task”); 
storing the threshold time in the memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
retrieving the first travel time and the threshold time from the memory (See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
(See at least fig 2, ¶ 40, “system compares the remaining time expected for the trip and the expected completion time for the task”);
 in response to determining that the threshold time exceeds the first travel time, determining a second path from a first node to a final node, wherein the second path includes a third node between the first node and the final node (See at least fig 2, ¶ 40, “if the completion time for the task is longer than the remaining time, but still within a certain threshold of adding time to the trip, increase the level of efficiency for the planning by reducing speed or changing route to match the end of the task; (v) recalculate and alter the efficiency level as needed for the duration of the trip; and (vi) if the task ends early, the standard speed/efficiency level can be set”); 
determining a second travel time, wherein the second travel time corresponds to an amount of time required to traverse the second path in the vehicle (See at least fig 2, ¶ 41, “possibly reroute to multiple destinations based on when tasks for the individual passengers will be done and when they need to arrive; (v) an autonomous car could incorporate this and alter speed or route like the GPS could”), (See at least ¶ 42, “increasing the trip time by choosing a lesser route that takes longer to travel, but a route where arrival time corresponds to the end time of the desired program”); 
storing the second travel time in memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
(See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
comparing the second travel time and the threshold time (See at least fig 2, ¶ 40, “system compares the remaining time expected for the trip and the expected completion time for the task”); and 
in response to determining that the second time equals or exceeds the threshold time, generating navigation instructions for the vehicle, wherein the navigation instructions are based on the second path (See at least  ¶ 39, “set a route so that arrival is close in time to completion of an activity being engaged in by an occupant of the vehicle making the trip (for example, a driver); (iii) set a route so that arrival is close in time to completion of an activity being engaged in by an occupant of the vehicle making the trip”), (See at least  ¶ 3, “As used in this document, "GPS routing" refers to actions performed by a computer system that determines ( or at least recommends) routes for vehicles based, at least in part on GPS data: (i) from the vehicle being routed; and/or (ii) other vehicles that are travelling through geographic locations.”).
Cudak fails to explicitly disclose a second travel time.
However, Tuukkanen teaches a second travel time (See at least ¶ 25, “changes in the travel route or travel conditions may further impact the time required to reach a destination and hence the amount of content required for consumption during travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calculating a route of Cudak and include a second travel time as taught by Tuukkanen because it would allow the 

Regarding claim 3, Cudak teaches the method of claim 2, wherein the first path is defined by a series of roads, traversable with the vehicle, connecting the first node to the final node (See at least ¶ 41, “possibly reroute to multiple destinations based on when tasks for the individual passengers will be done and when they need to arrive”), (The examiner notes that a node is equivalent to a destination on a trip. A trip can have multiple destinations).

Regarding claim 4, Cudak teaches the method of claim 2, wherein the first node corresponds to an intersection of a plurality of roads, wherein each of the plurality of roads is traversable with the vehicle (See at least ¶ 19, “vehicle 11 is a driverless (that is computer controlled) passenger automobile designed for travel over established roads on land. Alternatively, vehicle 11 could take other forms, such as a human controlled vehicle”), (The examiner notes that an intersection of a plurality of roads is equivalent to established roads on land).

Regarding claim 5, Cudak teaches the method of claim 2, further comprising generating for display the navigation instructions on a user interface in the vehicle (See at least ¶ 30, “display device 21 is a smart phone touchscreen display and provides a mechanism to display data to a vehicle occupant”), (The examiner notes that displaying the navigation instructions on a user interface is conventional and well known in the art).

Regarding claim 6, Cudak teaches the method of claim 5, further comprising receiving a user request to transmit the navigation instructions to a navigation system in the vehicle (See at least ¶ 2, “currently conventional GPS systems include: (i) a receiver in or on the vehicle that receives signals from certain satellites in orbit above the Earth”), (See at least  ¶ 47, “any device with significant data processing and/or machine readable instruction reading capabilities including, but not limited to: desktop computers, mainframe computers, laptop computers, field-programmable gate array (fpga) based devices, smart phones, personal digital assistants (PDAs), body-mounted or inserted computers, embedded device style computers, application-specific integrated circuit (ASIC) based devices”), (The examiner notes that displaying the navigation instructions on a user interface is equivalent to request instructions by a smart-phone, tablet, in-vehicle device or other system with the capability of transmitting navigational instruction which is conventional and well known in the art).

Regarding claim 7, Cudak teaches the method of claim 6, further comprising: receiving a user request to ignore the navigation instructions; in response to receiving the user request to ignore the navigation instructions, generating secondary navigation instructions for the vehicle, wherein the secondary navigation instructions are based on the first path; and transmitting the secondary navigation instructions to the navigation system in the vehicle (See at least ¶ 38, “dynamic adjustment mod 85 may make adjustments to the route, the driving speed and/ or the in-vehicle activity in order to preserve the synchronicity between the end of the trip and the completion of the in-vehicle activity. For example, if, at some point during the trip, vehicle position (as tracked by GPS) makes it look like the vehicle will get to the destination before the end of the Able Baker Podcast, then one or more of the following corrective measures may be taken by dynamic adjustment mod 85: (i) the route may be lengthened by choosing a different set of roads; (ii) freeway speed may be reduced from 65 miles per hour to 60 miles per hour; and/or (iii) the playing speed of the Able Baker Podcast may be sped up so that the podcast
reaches completion at an earlier point in time”), (The examiner notes it would be obvious for a person of ordinary skill in the art that when ignoring navigational instruction the driver will continue driving in the original path to the specified destination. Therefore, the secondary navigation instructions based on the first path is equivalent to maintaining the original instructions to the destination).

Regarding claim 8, Cudak teaches the method of claim 7.
Cudak fails to explicitly disclose generating an indication that the media asset cannot be consumed in its entirety; and generating for display the indication on the user interface in the vehicle.
However, Tuukkanen teaches generating an indication that the media asset cannot be consumed in its entirety; and generating for display the indication on the user interface in the vehicle (See at least ¶ 57, “a notification message may also be generated by the user interface module 215 for display to the user for indicating that the current selected content item will exceed the estimated arrival time. The user may then opt to continue viewing of the current content item or select from the one or more updated recommendations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calculating a route of Cudak and include generating an indication that the media asset cannot be consumed in its entirety; and generating for display the indication on the user interface in the vehicle as taught by 

Regarding claim 9, Cudak teaches the method of claim 8.
Cudak fails to explicitly disclose determining that the vehicle has arrived at the final node; and in response to determining that the vehicle has arrived at the final node, receiving a user request to finish consuming the media asset outside of the vehicle.
However, Tuukkanen teaches determining that the vehicle has arrived at the final node; and in response to determining that the vehicle has arrived at the final node, receiving a user request to finish consuming the media asset outside of the vehicle (See at least ¶ 43, “the content may be resumed upon completion of the activity or at the user's discretion”), (See at least ¶ 57, “a notification message may also be generated by the user interface module 215 for display to the user for indicating that the current selected content item will exceed the estimated arrival time. The user may then opt to continue viewing of the current content item or select from the one or more updated recommendations”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to have the user request to finish consuming the media asset outside of the vehicle when the media has not been consumed totally).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calculating a route of Cudak and include determining that the vehicle has arrived at the final node; and in response to determining that the vehicle has arrived at the final node, receiving a user request to finish consuming the media asset outside of the vehicle as taught by Tuukkanen because it would allow 

Regarding claim 10, Cudak teaches the method of claim 2.
Cudak fails to explicitly disclose further comprising adjusting the threshold time based on a fast-access playback operation received while the user is consuming the media asset.
However, Tuukkanen teaches adjusting the threshold time based on a fast-access playback operation received while the user is consuming the media asset (See at least ¶ 59, “the content selector 203 may determine multiple content items to recommend to the user relative to a given travel route as well as a sequence for enabling playback of the content items during travel”), (See at least ¶ 58, “identify the one or more content items having or associated with a playback time that is within the amount of time for the user of the mobile device to reach the destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calculating a route of Cudak and include adjusting the threshold time based on a fast-access playback operation received while the user is consuming the media asset as taught by Tuukkanen because it would allow the method to monitoring of the one or more travel times during travel along the one or more travel routes (See at least ¶ 70, Tuukkanen).

Regarding claim 11, Cudak teaches the method of claim 2, further comprising: 
determining the vehicle has begun traversing the second path (See at least fig 2, ¶ 41, “possibly reroute to multiple destinations based on when tasks for the individual passengers will be done and when they need to arrive; (v) an autonomous car could incorporate this and alter speed or route like the GPS could”), (See at least ¶ 42, “increasing the trip time by choosing a lesser route that takes longer to travel, but a route where arrival time corresponds to the end time of the desired program”); 
in response to determining that the vehicle has begun traversing the second path, determining a third travel time, wherein the third travel time corresponds to an amount of time required to traverse a remainder of the second path in the vehicle (See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
storing the third travel time in the memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
determining a revised threshold time, wherein the revised threshold time corresponds to an amount of time required to consume the remainder of the media asset in its entirety after initiating playback (See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
storing the revised threshold time in the memory; retrieving the third travel time and the revised threshold time from the memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
(See at least fig 2, ¶ 40, “system compares the remaining time expected for the trip and the expected completion time for the task”); and 
in response to determining that the third travel time does not equal or exceed the revised threshold time, alerting the user (See at least  ¶ 39, “set a route so that arrival is close in time to completion of an activity being engaged in by an occupant of the vehicle making the trip (for example, a driver); (iii) set a route so that arrival is close in time to completion of an activity being engaged in by an occupant of the vehicle making the trip”), (See at least  ¶ 3, “As used in this document, "GPS routing" refers to actions performed by a computer system that determines ( or at least recommends) routes for vehicles based, at least in part on GPS data: (i) from the vehicle being routed; and/or (ii) other vehicles that are travelling through geographic locations.”).
Cudak fails to explicitly disclose initiating playback of the media asset.
However, Tuukkanen teaches initiating playback of the media asset (See at least ¶ 59, “the content selector 203 may determine multiple content items to recommend to the user relative to a given travel route as well as a sequence for enabling playback of the content items during travel”), (See at least ¶ 58, “identify the one or more content items having or associated with a playback time that is within the amount of time for the user of the mobile device to reach the destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calculating a route of Cudak and include initiating playback of the media asset as taught by Tuukkanen because it would allow the method to identify the one or more content items having or associated with a 

Regarding claim 12, Cudak teaches a system for calculating a route (See at least ¶ 4, “performing GPS routing to determine a first route so that a first arrival time corresponding to the first route will be substantially the same as the desired arrival time. At least the performance of GPS routing is performed by a computer”), the system comprising: 
memory configured to store a first node and a final node (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
interface circuitry configured to receive a user request (See at least fig 1, item 32. “I/O interface set 32 allows for input and output of data with other devices that may be connected locally in data communication with smart phone 20. For example, I/O interface set 32 provides a connection to external device set (that is, smart phone peripheral set) 22. External device set 22 may include devices such as a keyboard, keypad, a touch screen, and/or some other suitable input device”); and 
control circuitry configured to: 
determine a first path from a first node to a final node, wherein the first path includes a second node between the first node and the final node (See at least ¶ 41, “possibly reroute to multiple destinations based on when tasks for the individual passengers will be done and when they need to arrive”), (The examiner note that a node is equivalent to a destination on a trip. A trip can have multiple destinations); 
(See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
store the first travel time in memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
receive a user request to consume a media asset (See at least fig 2, ¶ 40, “driver begins playing or listening to media or joins a conference call”); 
determine a threshold time, wherein the threshold time corresponds to an amount of time required to consume the media asset in its entirety (See at least fig 2, ¶ 40, “system compares the remaining time expected for the trip and the expected completion time for the task”); 
store the threshold time in the memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
retrieve the first travel time and the threshold time from the memory (See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
compare the first travel time and the threshold time (See at least fig 2, ¶ 40, “system compares the remaining time expected for the trip and the expected completion time for the task”);
(See at least fig 2, ¶ 40, “if the completion time for the task is longer than the remaining time, but still within a certain threshold of adding time to the trip, increase the level of efficiency for the planning by reducing speed or changing route to match the end of the task; (v) recalculate and alter the efficiency level as needed for the duration of the trip; and (vi) if the task ends early, the standard speed/efficiency level can be set”); 
determine a second travel time, wherein the second travel time corresponds to an amount of time required to traverse the second path in the vehicle (See at least fig 2, ¶ 41, “possibly reroute to multiple destinations based on when tasks for the individual passengers will be done and when they need to arrive; (v) an autonomous car could incorporate this and alter speed or route like the GPS could”), (See at least ¶ 42, “increasing the trip time by choosing a lesser route that takes longer to travel, but a route where arrival time corresponds to the end time of the desired program”); 
store the second travel time in memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
retrieve the second travel time and the threshold time from the memory (See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
(See at least fig 2, ¶ 40, “system compares the remaining time expected for the trip and the expected completion time for the task”); and 
in response to determining that the second time equals or exceeds the threshold time, generating navigation instructions for the vehicle, wherein the navigation instructions are based on the second path (See at least  ¶ 39, “set a route so that arrival is close in time to completion of an activity being engaged in by an occupant of the vehicle making the trip (for example, a driver); (iii) set a route so that arrival is close in time to completion of an activity being engaged in by an occupant of the vehicle making the trip”), (See at least  ¶ 3, “As used in this document, "GPS routing" refers to actions performed by a computer system that determines ( or at least recommends) routes for vehicles based, at least in part on GPS data: (i) from the vehicle being routed; and/or (ii) other vehicles that are travelling through geographic locations.”).
Cudak fails to explicitly disclose a second travel time.
However, Tuukkanen teaches a second travel time (See at least ¶ 25, “changes in the travel route or travel conditions may further impact the time required to reach a destination and hence the amount of content required for consumption during travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for calculating a route of Cudak and include a second travel time as taught by Tuukkanen because it would allow the method to monitoring of the one or more travel times during travel along the one or more travel routes (See at least ¶ 70, Tuukkanen).

Regarding claim 13, Cudak teaches the system of claim 12, wherein the first path is defined by a series of roads, traversable with the vehicle, connecting the first node to the final node (See at least ¶ 41, “possibly reroute to multiple destinations based on when tasks for the individual passengers will be done and when they need to arrive”), (The examiner notes that a node is equivalent to a destination on a trip. A trip can have multiple destinations).

Regarding claim 14, Cudak teaches the system of claim 12, wherein the first node corresponds to an intersection of a plurality of roads, wherein each of the plurality of roads is traversable with the vehicle (See at least ¶ 19, “vehicle 11 is a driverless (that is computer controlled) passenger automobile designed for travel over established roads on land. Alternatively, vehicle 11 could take other forms, such as a human controlled vehicle”), (The examiner notes that an intersection of a plurality of roads is equivalent to established roads on land).

Regarding claim 15, Cudak teaches the system of claim 12, wherein the control circuitry is further configured to: generate for display the navigation instructions on a user interface in the vehicle (See at least ¶ 30, “display device 21 is a smart phone touchscreen display and provides a mechanism to display data to a vehicle occupant”), (The examiner notes that displaying the navigation instructions on a user interface is conventional and well known in the art).

Regarding claim 16, Cudak teaches the system of claim 15, wherein the control circuitry is further configured to: receive a user request to transmit the navigation instructions to a navigation system in the vehicle (See at least ¶ 2, “currently conventional GPS systems include: (i) a receiver in or on the vehicle that receives signals from certain satellites in orbit above the Earth”), (See at least  ¶ 47, “any device with significant data processing and/or machine readable instruction reading capabilities including, but not limited to: desktop computers, mainframe computers, laptop computers, field-programmable gate array (fpga) based devices, smart phones, personal digital assistants (PDAs), body-mounted or inserted computers, embedded device style computers, application-specific integrated circuit (ASIC) based devices”), (The examiner notes that displaying the navigation instructions on a user interface is equivalent to request instructions by a smart-phone, tablet, in-vehicle device or other system with the capability of transmitting navigational instruction which is conventional and well known in the art).

Regarding claim 17, Cudak teaches the system of claim 16, wherein the control circuitry is further configured to: receive a user request to ignore the navigation instructions; in response to receiving the user request to ignore the navigation instructions, generate secondary navigation instructions for the vehicle, wherein the secondary navigation instructions are based on the first path; and transmit the secondary navigation instructions to the navigation system in the vehicle (See at least ¶ 38, “dynamic adjustment mod 85 may make adjustments to the route, the driving speed and/ or the in-vehicle activity in order to preserve the synchronicity between the end of the trip and the completion of the in-vehicle activity. For example, if, at some point during the trip, vehicle position (as tracked by GPS) makes it look like the vehicle will get to the destination before the end of the Able Baker Podcast, then one or more of the following corrective measures may be taken by dynamic adjustment mod 85: (i) the route may be lengthened by choosing a different set of roads; (ii) freeway speed may be reduced from 65 miles per hour to 60 miles per hour; and/or (iii) the playing speed of the Able Baker Podcast may be sped up so that the podcast reaches completion at an earlier point in time”), (The examiner notes it would be obvious for a person of ordinary skill in the art that when ignoring navigational instruction the driver will continue driving in the original path to the specified destination. Therefore, the secondary navigation instructions based on the first path is equivalent to maintaining the original instructions to the destination).

Regarding claim 18, Cudak teaches the system of claim 17.
Cudak fails to explicitly disclose wherein the control circuitry is further configured to: generate an indication that the media asset cannot be consumed in its entirety; and generate for display the indication on the user interface in the vehicle.
However, Tuukkanen teaches generate an indication that the media asset cannot be consumed in its entirety; and generate for display the indication on the user interface in the vehicle (See at least ¶ 57, “a notification message may also be generated by the user interface module 215 for display to the user for indicating that the current selected content item will exceed the estimated arrival time. The user may then opt to continue viewing of the current content item or select from the one or more updated recommendations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for calculating a route of Cudak and include generate an indication that the media asset cannot be consumed in its entirety; and generate for display the indication on the user interface in the vehicle as taught by Tuukkanen because it would allow the method to monitoring of the one or more travel times during travel along the one or more travel routes (See at least ¶ 70, Tuukkanen).


Regarding claim 19, Cudak teaches the system of claim 18.
Cudak fails to explicitly disclose determine that the vehicle has arrived at the final node; and in response to determining that the vehicle has arrived at the final node, receive a user request to finish consuming the media asset outside of the vehicle.
However, Tuukkanen teaches determine that the vehicle has arrived at the final node; and in response to determining that the vehicle has arrived at the final node, receive a user request to finish consuming the media asset outside of the vehicle (See at least ¶ 43, “the content may be resumed upon completion of the activity or at the user's discretion”), (See at least ¶ 57, “a notification message may also be generated by the user interface module 215 for display to the user for indicating that the current selected content item will exceed the estimated arrival time. The user may then opt to continue viewing of the current content item or select from the one or more updated recommendations”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to have the user request to finish consuming the media asset outside of the vehicle when the media has not been consumed totally).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for calculating a route of Cudak and include determine that the vehicle has arrived at the final node; and in response to determining that the vehicle has arrived at the final node, receive a user request to finish consuming the media asset outside of the vehicle as taught by Tuukkanen because it would allow the method to monitoring of the one or more travel times during travel along the one or more travel routes (See at least ¶ 70, Tuukkanen).


Regarding claim 20, Cudak teaches the system of claim 12.
Cudak fails to explicitly disclose adjust the threshold time based on a fast-access playback operation received while the user is consuming the media asset.
However, Tuukkanen teaches adjust the threshold time based on a fast-access playback operation received while the user is consuming the media asset (See at least ¶ 59, “the content selector 203 may determine multiple content items to recommend to the user relative to a given travel route as well as a sequence for enabling playback of the content items during travel”), (See at least ¶ 58, “identify the one or more content items having or associated with a playback time that is within the amount of time for the user of the mobile device to reach the destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for calculating a route of Cudak and include adjust the threshold time based on a fast-access playback operation received while the user is consuming the media asset as taught by Tuukkanen because it would allow the method to monitoring of the one or more travel times during travel along the one or more travel routes (See at least ¶ 70, Tuukkanen).

Regarding claim 21, Cudak teaches the system of claim 12, wherein the control circuitry is further configured to: 
determine the vehicle has begun traversing the second path (See at least fig 2, ¶ 41, “possibly reroute to multiple destinations based on when tasks for the individual passengers will be done and when they need to arrive; (v) an autonomous car could incorporate this and alter speed or route like the GPS could”), (See at least ¶ 42, “increasing the trip time by choosing a lesser route that takes longer to travel, but a route where arrival time corresponds to the end time of the desired program”); 
in response to determining that the vehicle has begun traversing the second path, determine a third travel time, wherein the third travel time corresponds to an amount of time required to traverse a remainder of the second path in the vehicle (See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
store the third travel time in the memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
determine a revised threshold time, wherein the revised threshold time corresponds to an amount of time required to consume the remainder of the media asset in its entirety after initiating playback (See at least ¶ 4, “determining a desired arrival time, based on expected completion time of an in-vehicle activity and a destination, for a trip being made by a vehicle”); 
store the revised threshold time in the memory; retrieve the third travel time and the revised threshold time from the memory (See at least fig 1, item 33. The examiner notes that storing navigational data such time, route, destination, origin, etc., are conventional and well known in the art. Further, it is implicit that travel time would be stored in a memory to accomplish common features of a navigational device); 
(See at least fig 2, ¶ 40, “system compares the remaining time expected for the trip and the expected completion time for the task”); and 
in response to determining that the third travel time does not equal or exceed the revised threshold time, alerting the user (See at least  ¶ 39, “set a route so that arrival is close in time to completion of an activity being engaged in by an occupant of the vehicle making the trip (for example, a driver); (iii) set a route so that arrival is close in time to completion of an activity being engaged in by an occupant of the vehicle making the trip”), (See at least  ¶ 3, “As used in this document, "GPS routing" refers to actions performed by a computer system that determines ( or at least recommends) routes for vehicles based, at least in part on GPS data: (i) from the vehicle being routed; and/or (ii) other vehicles that are travelling through geographic locations.”).
Cudak fails to explicitly disclose initiating playback of the media asset.
However, Tuukkanen teaches initiate playback of the media asset (See at least ¶ 59, “the content selector 203 may determine multiple content items to recommend to the user relative to a given travel route as well as a sequence for enabling playback of the content items during travel”), (See at least ¶ 58, “identify the one or more content items having or associated with a playback time that is within the amount of time for the user of the mobile device to reach the destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for calculating a route of Cudak and include initiate playback of the media asset as taught by Tuukkanen because it would allow the method to identify the one or more content items having or associated with a playback 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665